Name: 79/237/EEC: Commission Decision of 8 February 1979 authorizing the Kingdom of Denmark to permit temporarily the marketing of cereal seed in packaging with traditional marking (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-02

 Avis juridique important|31979D023779/237/EEC: Commission Decision of 8 February 1979 authorizing the Kingdom of Denmark to permit temporarily the marketing of cereal seed in packaging with traditional marking (Only the Danish text is authentic) Official Journal L 052 , 02/03/1979 P. 0021 - 0021****( 1 ) OJ NO 125 , 11 , 7 . 1966 , P . 2309/66 . ( 2 ) OJ NO L 236 , 26 . 8 . 1978 , P . 13 . COMMISSION DECISION OF 8 FEBRUARY 1979 AUTHORIZING THE KINGDOM OF DENMARK TO PERMIT TEMPORARILY THE MARKETING OF CEREAL SEED IN PACKAGING WITH TRADITIONAL MARKING ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 79/237/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 1 ), AS LAST AMENDED BY DIRECTIVE 78/692/EEC ( 2 ), AND IN PARTICULAR ARTICLE 10 ( 3 ) THEREOF , HAVING REGARD TO THE REQUEST MADE BY THE KINGDOM OF DENMARK , WHEREAS CEREAL SEED MAY NOT NORMALLY BE PLACED ON THE MARKET UNLESS MARKING SATISFIES THE PROVISIONS LAID DOWN IN THE ABOVEMENTIONED DIRECTIVE ; WHEREAS , UNDER THOSE PROVISIONS , PRINTING OF THE PRESCRIBED INFORMATION ON THE PACKAGE ITSELF ACCORDING TO THE MODEL LABEL GENERALLY REQUIRED MAY BE AUTHORIZED AT COMMUNITY LEVEL ; WHEREAS , HOWEVER , UNDER THE PROVISIONS LAID DOWN IN ARTICLE 10 ( 3 ) OF THE ABOVEMENTIONED DIRECTIVE , MEMBER STATES MAY BE AUTHORIZED , BY DEROGATION FROM THE ABOVEMENTIONED PROVISIONS , TEMPORARILY TO RETAIN PROVISIONS ALLOWING THE MARKETING OF CEREAL SEED THE PACKAGING OF WHICH INCLUDES THE PRESCRIBED INFORMATION BUT IN A DIFFERENT LAYOUT FROM THAT OF THE MODEL LABEL ; WHEREAS THE KINGDOM OF DENMARK HAS REQUESTED SUCH AUTHORIZATION ; WHEREAS THE REQUEST OF THE KINGDOM OF DENMARK SHOULD BE GRANTED , UNDER CERTAIN CONDITIONS WHICH ENSURE THAT RESPONSIBILITY RESTS WITH THE CERTIFICATION AUTHORITY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE KINGDOM OF DENMARK IS HEREBY AUTHORIZED , UNDER THE CONDITIONS LAID DOWN IN PARAGRAPH 2 , TO RETAIN UNTIL 30 JUNE 1980 PROVISIONS ALLOWING THE MARKETING OF CEREAL SEED OF THE CATEGORIES ' BASIC SEED ' AND ' CERTIFIED SEED ' OF ALL KINDS , THE PACKAGING OF WHICH INCLUDES THE PRESCRIBED INFORMATION , BUT IN A DIFFERENT LAYOUT FROM THAT OF THE MODEL LABEL . 2 . THE FOLLOWING CONDITIONS SHALL APPLY IN RESPECT OF THE AUTHORIZATION GRANTED IN PARAGRAPH 1 : ( A ) THE PRESCRIBED INFORMATION SHALL BE PRINTED OR STAMPED INDELIBLY ON THE PACKAGE ; ( B ) THE COLOUR OF THE PRINTING OR THE STAMP AND THAT OF THE PACKAGE SHALL BE SUCH THAT THERE IS NO RISK , TAKING INTO ACCOUNT THE PROVISIONS LAID DOWN IN ARTICLE 10 ( 1 ) ( A ) OF DIRECTIVE 66/402/EEC , OF CONFUSION WITH SEED OF ANOTHER CATEGORY ; ( C ) OF THE PRESCRIBED INFORMATION , AT LEAST THAT REQUIRED UNDER ANNEX IV , PART A ( A ) ( 3 ), ( 3A ) AND ( 6 ) OF DIRECTIVE 66/402/EEC SHALL NOT BE PRINTED OR STAMPED BEFORE SAMPLES HAVE BEEN TAKEN PURSUANT TO ARTICLE 7 ( 2 ) OF THE ABOVEMENTIONED DIRECTIVE , THE PRINTING OR STAMPING BEING DONE OFFICIALLY OR UNDER OFFICIAL SUPERVISON ; ( D ) THE CERTIFICATION AUTHORITY SHALL KEEP RECORDS OF THE QUANTITIES OF SEED THUS MARKED , INCLUDING THE NUMBER AND CONTENTS OF THE PACKAGES OF EACH LOT ; ( E ) PRODUCERS ' RECORDS SHALL BE SUBJECT TO SUPERVISION BY THE CERTIFICATION AUTHORITY . ARTICLE 2 THE KINGDOM OF DENMARK SHALL NOTIFY THE COMMISSION EACH YEAR OF THE QUANTITIES OF CEREAL SEED MARKETED PURSUANT TO THIS DECISION . THE COMMISSION SHALL INFORM THE OTHER MEMBER STATES THEREOF . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 8 FEBRUARY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT